Betty




                        Fourth Court of Appeals
                               San Antonio, Texas
                                   September 30, 2014

                                  No. 04-14-00078-CV

            RIVER CITY CARE CENTER, INC. d/b/a River City Care Center,
                                Appellant

                                            v.

                                    Betty TAYLOR,
                                        Appellee

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-15814
                  Honorable Barbara Hanson Nellermoe, Judge Presiding


                                     ORDER
    Appellant's unopposed motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to October 16, 2014.




                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court